COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §                  No. 08-14-00149-CR
IN RE THE CITY OF EL PASO,
                                                §              ORIGINAL PROCEEDING
RELATOR.
                                                §            ON PETITION FOR WRIT OF

                                                §                     MANDAMUS


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable William E. Moody, Judge of the 34th District Court of El Paso County,

Texas, and concludes Relator’s petition for writ of mandamus should be denied. We therefore

deny the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 23RD DAY OF MAY, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.